Title: To George Washington from George Mason, 17 February 1775
From: Mason, George
To: Washington, George

 

Dear Sir.
Gunston-Hall Febry 17th 1775.

I return’d from Maryland but last Night, not being able to leave Mrs Eilbeck sooner, & don’t know how quickly I may be called there again, as I think She is far from being out of Danger, & the Doctor has some Apprehensions of a Mortification. I will if I can, be at Alexandria on Monday; but it is uncertain, as well for the reason above mentioned, as that I am at this time unwell with a bad Cold & a little Pain in my Breast.
I can’t conceive how Mr Harper cou’d make such a Mistake as to buy double the Quantity of powder wanted for this County, when He had the Order in Writing sign’d by You & Me: if there is any Ambiguity in the said Writing (for I don’t now recollect the words) by which Mr Harper might be led into such a Mistake, I think We are in Honour bound to take the whole off his Hands; otherwise it does not appear to Me that He can reasonably expect it; tho’ I am exceedingly concern’d that any kind of Misunderstanding shou’d happen in an Affair, which must have given Mr Harper a good deal of Trouble, & which I am convinced was undertaken by him merely from public Motives, & a Desire to oblige the Committee. I remember Your mentioning, in Conversation, to Mr Harper, an Application made to You from Loudoun County to procure a Quantity of powder for their Committee, upon six Months Credit, & telling Him if it cou’d be purchased in Philadelphia upon such Credit, You wou’d see the Money paid when it became due; to which He answered that Powder was generally a ready-Money Article there, & at this time in particular, He did not imagine it cou’d be got upon Credit. I speak from Recollection (having had no Concern in that Affair) but as nearly as I can remember, this is the Substance of what passed between You & Him respecting the Loudoun Committee, & may possibly have occasioned the Mistake; at least I can account for it no other Way.
I have already paid Messrs McCrae & Maise half their Acct and my half the Money due to Mr Harper for the Articles ordered for Fairfax County, is at any Minute ready, having kept a Sum in Gold by Me for that Purpose, that Mr Harper shou’d not be disappointed in the Payment; but if it will be attended wth no Inconvenience to Him, it will suit Me better to make the

Payment ten Days hence than now; because I think in that time I can collect good Part of the Money from the People, and as the Collection will be partly in Paper Dollars & Pensilvania Money, which from Mr Harper’s Connections to the Northward, may suit him as well, or perhaps better than Gold, Yet it will not replace the Gold wth equal Convenience to Me; I mention this only as Matter of mutual Convenience, at the same time making a Point not to disappoint Mr Harper; & I must beg the favour of You Sir to communicate this to him, that I may send up the Money whenever He wants it, without giving him any Trouble on the Subject.
I shall send my Son George out imediatly to make what Collection He can, being furnish’d with a List of Tytheables for that Purpose: if you incline to do any thing of that kind, You shall have a Copy of the List, distinguishing those who have paid to Him. I think this method will reimburse us sooner, & save Commissions & Trouble to the Sherif.
I had gone a good Way thro’ the Bill for improving the Navigation of Potomack, before I went to Maryland, & am happy in finding that I had fallen into many of Mr Johnston’s Sentiments, tho’ I was a Stranger to them, ’til I recd yr Letter upon my return last Night. I wish it was in my Power to spend a Day wth him on the Subject. some of his Remarks are not so intelligible to Me as they wou’d be, if I had all the Queries which He seems to answer. What He mentions of some kind of Jealosy least the Virginians shou’d have some advantage, & that there shou’d be some Equality between the Maryland & Virga Subscriptions, I can have no Idea of. What Matter is it whether the Majority of the Subscribers are Marylanders or Virginians if their property is put upon an equal Footing, & the Work is of general advantage to both Provinces? Nor can I think his notion of proportioning the Tolls to the average profits can well be reduced to practice: a sufficient Sum can’t be raised by those only who are locally interested; Men who are not, will not advance their Money, upon so great a Risque but wth Views of great & increasing profit, not to depend upon future alterations: the Tolls, to be sure, must be moderate, such as the Commodities will bear, with advantage to the makers; it is probable for some Years they will yield very little Profit to the undertakers, perhaps none; they must run the Risque of this, as well as of the utter Failure

of the Undertaking, & surely if they succeed they have a just Right to the increased Profits; tho’ in Process of Time they may become very great: if I am not misinform’d, this is the Principle upon which every thing of this Nature has been succesfully executed in other Countrys. My Paper will not permit me to add more at present, than that I am Dr Sir Yr affecte & obdt Servt

G. Mason

